Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 23 recite the limitation "wherein performing the search in the 3D space". There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 15, and 24 discloses “adding or subtracting values sequentially and repetitively comparing values to determine a replacement point”. It is unclear to the examiner how the values are added or subtracted sequentially and what values are added to or subtracted from. In addition, the limitation does not describe how the values are repetitively compared and what values are compared. As the examiner is unable to find detailed description for the limitation in the specification, it is impossible for examiner to derive clarity through the specification, leaving the limitation indefinite. Therefore, examination in view of the prior art is precluded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-13, 16-22, 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mammou et al. (US 2019/0087979).
Regarding claim 1, Mammou et al. (hereinafter Mammou) discloses a method programmed in a non-transitory memory of a device (Mammou, [0601], “FIG. 16 illustrates an example computer system 1600 that may implement an encoder or decoder or any other ones of the components”. In addition, in paragraph [0610], “Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium or a portable article to be read by an appropriate drive”) comprising:
generating geometry images from a point cloud (Mammou, [0094], “The 2D sampling process may be applied in order to approximate each patch with a uniformly sampled point cloud, which may be stored as a set of 2D patch images describing the geometry/texture/attributes of the point cloud at the patch location”);
placing the geometry images on a 2D canvas (Mammou, [0094], “The "Packing" module 208 may store the 2D patch images associated with the patches in a single (or multiple) 2D images”. The 2D image is considered a 2D canvas); and

Regarding claim 2, Mammou discloses a search in a 3D space for a value that, when reconstructed, is as close as possible to the point cloud (Mammou, [0477], “The points in the input point cloud are compared to points in the reconstructed point cloud in order to detect missed points.  In some embodiments, nearest points may be searched for points corresponding to a first geometry map… For every missed point P (e.g. a point that exists in the input but not in the reconstructed point cloud), the nearest point Q in the reconstructed point cloud is detected”).
Regarding claim 3, Mammou discloses adding new values to a reconstructed point cloud due to the lossy compression of the occupancy map (Mamou, [0538], “when pixels in a frame are not filled with values, the pixels may be set as 0.  Also the pixels can be set as a predefined value.  Also the pixels can 

Regarding claim 4, Mammou discloses performing a search in a 3D space by searching a limited range of values centered around a representative value of local points in the 2D canvas (Mammou, [0479-0480], “for every missed point P…the nearest point Q in the reconstructed point cloud is detected…2. Let i(Q) and j(Q) be the pixel coordinates of Q”. The point P is considered a representative value of local points in the 2D canvas. The nearest point Q is considered searching a limited range of values centered around point P).
Regarding claim 7, Mammou discloses only searching for points within a specified range (Mammou, [0477], “The points in the input point cloud are compared to points in the reconstructed point cloud in order to detect missed points.  In some embodiments, nearest points may be searched for points corresponding to a first geometry map”. Nearest points are considered limit a specified range).
Regarding claim 8, Mammou discloses generating a compressed geometry image (Mammou, Fig. 3B illustrates compressed geometry image).
Regarding claim 9, Mammou discloses generating a compressed bitstream for a point cloud (Mammou, [0039], “FIG. 6B illustrates, a bit stream structure for a compressed point cloud”).
Regarding claim 10, Mammou discloses an apparatus (Mammou, [0067], “FIG. 16 illustrates an example computer system that may implement an encoder or decoder… In different embodiments, computer system 1600 may be any of various types of devices, including, but not limited to, a personal computer system, desktop computer”) comprising:
a non-transitory memory for storing an application; a processor coupled to the memory, the processor configured for processing the application (Mammou, [0013], “non-transitory computer-readable medium stores program instructions that, when executed by one or more processors…”).

Regarding claims 11-13, claims 11-13 recite functions performed by a processor that are similar in scope to the method recited in claims 2-4 and therefore are rejected under the same rationale.
Regarding claims 16-18, claims 16-18 recite functions performed by a processor that are similar in scope to the method recited in claims 7-9 and therefore are rejected under the same rationale.
Regarding claim 19, Mammou discloses a system (Mammou, [0067], “FIG. 16 illustrates an example computer system that may implement an encoder or decoder”) comprising:
one or more cameras for acquiring three dimensional content (Mammou, [0076], “In some embodiments, a system, may include one or more LIDAR systems, 3-D cameras, 3-D scanners, etc., and such sensor devices may capture spatial information, such as X, Y, and Z coordinates for points in a view of the sensor devices”); and 
an encoder for encoding the three dimensional content (Mammou, [0005], “an encoder configured to compress the attribute and/or spatial information of the points”).
The remaining limitations recited in claim 19 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 20-22, claims 20-22 recite functions performed by a processor that are similar in scope to the method recited in claims 2-4 and therefore are rejected under the same rationale.
Regarding claims 25-27, claims 25-27 recite functions performed by a processor that are similar in scope to the method recited in claims 7-9 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0087979).
Regarding claim 5, Mammou discloses starting with an average of three neighboring points (Mammou, [0477], “The points in the input point cloud are compared to points in the reconstructed point cloud in order to detect missed points.  In some embodiments, nearest points may be searched for points corresponding to a first geometry map… For every missed point P (e.g. a point that exists in the input but not in the reconstructed point cloud), the nearest point Q in the reconstructed point cloud is detected”. Though Mammou does not expressly disclose “an average of three neighboring points”. Since applicant has failed to disclose that “an average of three neighboring points” provides an advantage, is used for a particular purpose, or solves a stated problem, it is obvious matter of design choice. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mammou to use average of three neighboring points to perform a search. The motivation for doing so would have been improving calculation accuracy).
Regarding claim 14, claim 14 recites function performed by a processor that is similar in scope to the method recited in claim 5 and therefore is rejected under the same rationale.
Regarding claim 23, claim 23 recites function performed by a processor that is similar in scope to the method recited in claim 5 and therefore is rejected under the same rationale.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612